Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a sputtering apparatus comprising:

A target disposed on a ceiling of a processing container capable of being depressurized;
A first shield disposed around the target configured to prevent deposition of a film around the target;
A second shield disposed to cover an inner wall of the ceiling with a space from the ceiling and including an opening in a portion corresponding to the target;
A gas inlet comprising:
	Either
An inlet including a flow path inside the first shield and the flow path includes at least one acute angle bend; or
A discharge port facing the second shield and the inlet introduces gas toward the target in an inclined direction with respect to a perpendicular direction of a surface of the second shield facing the discharge port.


The closest available prior art discloses knowledge in the art of a sputtering apparatus with the requisite first and second shields and a gas supply (see prior office actions).  However, none of the prior art discloses nor suggests the combination of the shield configuration with gas supply as required by the claims without hindsight reconstruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794